Citation Nr: 0835612	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
September 1992 rating decision, which staged the veteran's 
evaluation for a seizure disorder from 10 to 40 percent 
disabling.   

2.  Entitlement to an effective date earlier than March 30, 
1998, for the award of a 100 percent evaluation, or an 
evaluation in excess of 10 percent, for a seizure disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
seizure disorder.

During the appeal, in an August 2001 rating decision, the RO 
granted a 100 percent evaluation for a seizure disorder, 
effective March 30, 1998.  The veteran asserts that he 
warrants the 100 percent evaluation from June 3, 1992, when 
he filed his claim for an increased rating with VA, and that 
a September 1992 rating decision, which did not grant a 
100 percent evaluation for a seizure disorder, was clearly 
and unmistakably erroneous.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A September 1992 rating decision which granted a 
40 percent evaluation for seizure disorder as of April 25, 
1991, assigned a 20 percent evaluation as of November 1, 
1991, and assigned a 10 percent evaluation, as of May 1, 
1993, was supported by the evidence then of record and was 
consistent with the law and regulations then in effect.

2.  An October 5, 1992, VA clinical record is an informal 
claim for increase for a seizure disorder.

3.  Prior to March 30, 1998, the veteran's seizure disorder 
was not manifested by credible, consistent evidence of at 
least 1 major seizure in the last 2 years, or at least 2 
minor seizures in the last 6 months. 


CONCLUSIONS OF LAW

1.  The September 1992 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.105(a), 4.124a, Diagnostic Code 
8910 (1992).

2.  The requirements for an effective date prior to March 30, 
1998, for a grant of a 100 percent evaluation for a seizure 
disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.400, 4.121, 4.124a, Diagnostic Code 8910 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error Claim

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), became law in November 
2000.  Given the parameters of the law surrounding clear and 
unmistakable error claims, however, the duties to notify and 
assist imposed by the VCAA are not applicable where clear and 
unmistakable error is claimed in prior RO decisions.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).  

Governing Law and Regulation

Previous determinations, which are final and binding, 
including decisions pertaining to service connection, the 
degree of disability and other issues, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid 
clear and unmistakable error claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell, 3 Vet. App. at 313-14.

If a veteran wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  If the error alleged is 
not the type of error that, if true, would be clear and 
unmistakable error on its face; if the veteran is only 
asserting disagreement with how the RO evaluated the facts 
before it; or if the veteran has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
must be denied or the appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Further, VA's failure in the duty to assist cannot constitute 
clear and unmistakable error.  Cook v. Principi, 318 F.3d 
1334, 1346 (Fed. Cir. 2003).

The veteran asserts that the rating board committed clear and 
mistakable error by failing to grant a 100 percent evaluation 
for his service-connected seizure disorder in the September 
1992 rating decision.  In that rating decision, the RO 
granted a 40 percent evaluation, effective from April 25, 
1991; assigned a 20 percent evaluation, effective from 
November 1, 1991; and assigned a 10 percent evaluation, 
effective from May 1, 1993.  In assigning the 10 percent 
evaluation as of May 1, 1993, the RO noted that it was 
because the last documented seizure was two years prior to 
that time.  

Analysis

Service connection for a seizure disorder was granted by 
means of a March 1991 rating decision and assigned a 
20 percent evaluation, effective February 13, 1991, based on 
one major seizure in the prior two years.  It then assigned a 
10 percent evaluation, effective August 1, 1992, based upon a 
confirmed diagnosis of seizure disorder without any seizures 
in two years.  

In June 1992, the veteran filed a claim for increase, stating 
that his disability had worsened.  Specifically, he argued 
that the frequency of his seizures had increased.  He stated 
he had been treated for this disability at VA.

A May 1991 VA treatment record shows that the veteran 
reported having a seizure in April 1991 with a prior one 
occurring in July 1990.  VA treatment records indicate that 
the veteran's seizure occurred at a police station.  An 
August 1991 electroencephalogram shows that the veteran was 
seen because of a history of seizures with onset in 1983.  
The examiner noted that the veteran had last had a 
generalized seizure in April 1991, and that he had complained 
of episodes that occur one to two times daily following the 
last few seizures where he felt his head spin.  The clinical 
impression was a mildly abnormal electroencephalogram.  The 
examiner stated there was a paroxysmal slowing, which was 
consistent with a possible seizure disorder.  There was 
evidence of a focal abnormality in the right temporal area.  

An October 1991 treatment record shows the veteran complained 
of "daydreams," which would last approximately one minute 
and would occur one to two times a day.  The veteran 
described it as an aura-possible precursor to a seizure.  He 
denied dizziness or ataxia.  In January 1992, the veteran 
denied having any seizure activity since April 1991, but 
reported he was still having "daydreams."  Again, he 
described the daydreams as occurring one to two times a day 
lasting a few seconds.  He denied nausea, vomiting, diarrhea, 
headaches, loss of balance, dizziness, and visual 
disturbances.  The veteran did report taking more than the 
recommended dose of Dilantin.  The examiner conducted a 
neurological examination and determined that the veteran's 
seizure disorder was "stable" and "well controlled."  
Later that month, the veteran again denied any nausea, 
vomiting, or diarrhea, loss of balance, or seizure activity.  

A March 1992 VA treatment record shows that the veteran was 
seen for re-check of his Dilantin level.  The veteran denied 
any seizure activity since his last visit, but complained of 
some loss of balance and dizziness.  He denied any nausea, 
vomiting, or diarrhea.  The examiner diagnosed a seizure 
disorder and noted it was "stable."  

An April 1992 treatment record shows the veteran was seen for 
follow-up for seizure disorder.  The examiner noted the 
veteran had been told to decrease his Dilantin.  The veteran 
denied any seizure activity since his last visit, and that 
loss of balance and dizziness had decreased since last visit.  
There was a notation that the veteran had been told to take 
medication for his seizure disorder and that he had not 
complied.  The examiner noted that the veteran was "non-
compliant" with his carbamazepine medication, but still the 
seizure disorder was "currently controlled."

The veteran's service-connected seizure disorder has been 
rated under Diagnostic Code 8910 since service connection was 
granted.  The rating criteria for epilepsy has remained the 
same since 1991.  Under this Code, a confirmed diagnosis of 
epilepsy with a history of seizures is assigned a 10 percent 
rating.  A 20 percent rating is assigned when there is at 
least 1 major seizure in the last 2 years, or at least 2 
minor seizures in the last 6 months.  A 40 percent rating is 
assigned when there is at least 1 major seizure in the last 6 
months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly.  A 60 percent rating is warranted when 
the disability averages at least 1 major seizure in 4 months 
over the last year, or 9 to 10 minor seizures per week.  An 
80 percent rating is assigned when the disability averages at 
least 1 major seizure in 3 months over the last year, or more 
than 10 minor seizures weekly.  Finally, a 100 percent rating 
is warranted when the disability averages at least 1 major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  Id. at Note (1).  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  Id. at Note (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.  

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

In the September 1992 rating decision, the RO determined that 
a 40 percent evaluation was warranted, effective April 25, 
1991, for the seizure disorder as of that date.  It then 
reduced the evaluation to 20 percent effective November 1, 
1991, which would be six months after the last seizure with a 
scheduled reduction to 10 percent, effective May 1, 1993, 
which would be two years after the last seizure.  The veteran 
was notified of this determination in October 1992, which 
notice was sent to the veteran's last known address.  The RO 
informed the veteran that if he had a future seizure, he 
should send VA medical evidence for review of his evaluation.  
The veteran was provided with his appeal rights, and he did 
not appeal the decision.  Thus, it is final.  38 U.S.C.A. 
§ 7105.

The Board notes that at the June 2008 hearing, the veteran 
argued that he did not receive notice of the September 1992 
rating decision.  See Transcript at pages 5-6.  However, it 
must be noted that the October 1992 letter was sent to the 
exact same address as the veteran indicated on his VA Form 
21-4138, Statement in Support of Claim, received only four 
months prior.  The October 1992 notification was not returned 
by the post office as undeliverable, and the veteran is 
presumed to have received the notification.  Woods v. Gober, 
14 Vet. App. 214, 220 (2000) ("There is a presumption of 
regularity that the Secretary properly discharged his 
official duties by mailing a copy of a VA decision to the 
last known address of the appellant and the appellant's 
representative, if any, on the date that the decision was 
issued." citing Davis (Desmond) v. Brown, 7 Vet. App. 298, 
300 (1994); see also Butler v. Principi, 244 F.3d 1337, 1339 
(Fed. Cir. 2001) (presumption of regularity applied to 
mailing of copy of notice of appellate rights so that where 
veteran did not timely file notice of disagreement from 
administrative decision such decision was proper basis for 
denial of veteran's claim).

While the veteran may assert that he did not receive the 
October 1992 notification, he must rebut the presumption of 
regularity by submitting "clear evidence to the effect that 
[VA's] regular mailing practices are not regular or that they 
were not followed."  Woods (internal quotation marks and 
citations omitted).  The veteran has made no attempt at such 
a showing here, submitting only his unsubstantiated 
statements that he did not receive the letter.  Simply put, a 
statement that the mailing in question was not received is 
insufficient to rebut the presumption of regularity, and thus 
his assertion does not establish that the notice requirements 
associated with the October 1992 notification have not been 
met.  See YT v. Brown, 9 Vet. App. 195, 199 (1996).  

Further, it must be noted that in March 2002, it appears the 
veteran submitted a copy of the first page of the October 
1992 notification letter.  Specifically, on March 26, 2002, 
VA received a statement from the veteran.  Behind the 
statement, and stamped on the same date as the veteran's 
letter are (1) a copy of the first page of the October 1992 
notification and (2) a copy of the VA Form 21-4138, Statement 
in Support of Claim, received in June 1992, wherein the 
veteran submitted his claim for increase.  This would 
indicate that the veteran received the October 1992 letter.  
To this extent, the Board notes that it finds the veteran's 
statement that he did not receive any such notice at the June 
2008 hearing not credible.  

Thus, the Board has determined that the September 1992 rating 
decision is final and binding on the veteran in accordance 
with applicable law.  Hence, as set forth above, it is only 
via a claim of clear and unmistakable error that the claim 
may be revisited.

In his claim addressing clear and unmistakable error, the 
veteran has argued that VA treatment records dated in October 
1991 and January 1992 showed he was having "daydreams" one 
to two times per day.  He argued that such constituted minor 
seizures and that reasonable doubt should be resolved in the 
veteran's favor.  He stated that the applicable Diagnostic 
Code allowed for higher evaluations.  At the June 2008 
hearing, the veteran testified that the 100 percent 
evaluation should go back to the date of his 1992 claim for 
increase.  

The Board has carefully reviewed the evidence of record and 
the law extant at the time of the September 1992 rating 
decision and finds there was no clear and unmistakable error 
in the rating authority's rating decision.  The veteran has 
limited his argument of clear and unmistakable error to VA's 
failure to consider "minor seizures" in evaluating his 
disability.  The evidence at that time showed that the 
veteran had complained of "daydreams" in the VA clinical 
records, which he claims were indicative of minor seizures.  

As noted above, a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  Here, however, the veteran 
complained only of daydreams, which is something that many 
people, including those not disabled by epilepsy, experience.  
Such description would not have put the rating specialist on 
notice that these were minor seizures.  Second, the January 
1992 treatment record shows that he denied any other 
symptoms, such as nausea, vomiting, dizziness, headaches, 
loss of balance, or visual disturbances.  There was no 
evidence that the appellant had any interruption in 
consciousness or conscious control, rhythmic blinking of the 
eyes, nodding of the head, sudden jerking movements of the 
arms, trunk, or head; or sudden loss of postural control.  
Therefore, the rating authority's failure to label the 
veteran's daydreams as minor seizures is, at best, debatable.  
Debatable "errors" are not clear and unmistakable errors.  
In other words, reasonable minds could differ as to whether 
or not the daydreams the veteran described were minor 
seizures.  

The veteran has not argued that the correct facts as they 
were known at that time were not before the rating authority, 
but rather that VA did not properly consider the evidence 
regarding minor seizures.  He argues that the evidence at the 
time of the September 1992 rating decision compelled the RO 
to assign him a 100 percent evaluation.  The Board notes that 
the 100 percent evaluation does not include minor seizures.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8910 (1992).  It is 
clear in the September 1992 rating decision, that the RO 
based its assignment of the 40 percent, 20 percent, and 
10 percent evaluations on the frequency of his major 
seizures.  At that time, there had been no competent medical 
evidence that the veteran had had a minor seizure as 
described by the Diagnostic Code.  The veteran's claim of 
clear and unmistakable error is based upon the way the rating 
authority weighed the evidence, which cannot constitute a 
claim for clear and unmistakable error.  Thus, the Board 
finds that there was no clear and unmistakable error in the 
September 1992 rating decision.  38 C.F.R. § 3.150(a).



Effective Date

VCAA

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Board notes that the 
veteran's claim for increase was filed prior to the passage 
of the VCAA.  Therefore, it was impossible for the RO have 
complied with the VCAA prior to initial consideration of the 
claim.  Nevertheless, in August 2004, January 2006, and June 
2006 correspondence, VA provided the veteran with the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain, and how ratings and effective dates 
are assigned.  The claim was readjudicated in an October 2007 
supplemental statement of the case.  

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate the 
claim including VA treatment records and private medical 
records and providing the veteran with an opportunity for a 
hearing.  VA did not provide the veteran with an examination 
in connection with his claim for an earlier effective date, 
as this issue would not warrant an examination.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(A)-(C) 
(2007).  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication.

Governing Law and Regulation

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2004); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992). 

Under 38 C.F.R. § 3.157(b) (2007), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  Id.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  38 C.F.R. § 3.157(b).

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an earlier effective date for the award of the 100 
percent evaluation for seizure disorder.  The reasons follow.

On March 30, 1998, the veteran submitted an informal claim 
for increase.  See 38 C.F.R. § 3.155(a).  The RO determined 
this was the earliest date that the veteran filed a claim 
following the September 1992 rating decision.  The Board 
disagrees with this determination.  Of record are VA 
treatment records dated as early as October 1992.  That 
earliest treatment record shows that the veteran was treated 
for the service-connected seizure disorder.  Under the 
provisions of 38 C.F.R. § 3.157, this treatment is a claim 
for increase.  Thus, the veteran's claim for increase has 
been pending since October 5, 1992.  

The Board finds, however, that the facts, prior to March 30, 
1998, preponderate against finding that the veteran warranted 
a 100 percent evaluation, or an evaluation in excess of the 
then-assigned 10 percent evaluation for the seizure disorder.  
In this regard, the criteria for higher ratings is listed 
above.

In reviewing the VA treatment records, dated in 1992, 1993, 
1996, 1997, and January 1998, the Board does not find any 
credible and consistent evidence of any "major seizure" or 
"minor seizure."  See 38 C.F.R. § 4.121.  For example, the 
October 1992 VA treatment record shows that the veteran 
complained of increased memory loss.  Such does not establish 
seizures.  An August 1993 VA treatment record shows the 
veteran denied having a seizure since 1991.  He did, however, 
complain of "blackouts," which lasted one and one-half 
minutes, two times a day.  He stated during these blackouts 
he was aware of his surroundings, could see/hear, but that 
part of his brain was not working.  He denied any falls or 
jerking, and noted he could use his arms and legs and talk 
during these spells.  He denied any visual problems, tongue 
biting, or incontinence.  The examiner entered "blackouts" 
as an assessment and noted to rule out seizures.  Thus, the 
examiner questioned whether such blackouts were seizures.  
Based upon the rating schedule's definition of a minor 
seizure, the Board finds that the above-described description 
did not establish daily minor seizures.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910, Note (2).  The veteran 
indicated he was conscious the whole time.  He denied jerking 
movements, falling down, or incontinence.  

Further supporting this finding by the Board that these were 
not minor seizures is a June 1994 VA treatment record, 
wherein the veteran described these blackout spells, and the 
examiner noted that they were unlikely related to the seizure 
disorder.  

The Board must also address the veteran's credibility, 
particularly in light of the fact that part of evaluating a 
seizure disorder is reliant upon whether the statements made 
are credible.  See 38 C.F.R. § 4.121 (competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted as to evidence 
regarding frequency of seizures).  The undersigned had an 
opportunity to observe the veteran at the hearing and witness 
the plausibility of his testimony and the consistency of his 
testimony with other evidence in the claims file and found 
him not credible.  The veteran alleged he was getting 
treatment at VA and reporting increased minor seizures, which 
he stated he could have up to 4 times a day.  He stated he 
would have 4 to 5 small seizures a day and would suddenly 
have a grand mal seizure during the week.  

The evidence of record contradicts the veteran's testimony 
and contradicts itself.  For example, a February 1997 VA 
treatment record shows that the veteran reported he was 
"doing ok," and that the last seizure he had had was in 
1992.  He noted that he had had five seizures total since he 
was 20 years old (in 1997, he was 36 years old).  Thus, he 
averaged one seizure every three years for a period of 16 
years.  He repeated the same facts in May 1997 and December 
1997 VA treatment records-that he had not had a seizure 
since 1992.  This, in no way, establishes a basis to award an 
evaluation in excess of 10 percent prior to March 30, 1998.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8910.  

Notably, after the veteran filed the claim for increase in 
March 1998, he began claiming having had a major seizure 
recently.  For example, an April 1998 VA examination report 
shows that the veteran reported having had a grand mal 
seizure in 1994.  The examiner noted that a January 1998 
electroencephalogram was normal.  A June 1998 VA treatment 
record shows that the veteran reported he had had a grand mal 
seizure in 1994.  The examiner noted the January 1998 
electroencephalogram.  In the assessment, the examiner stated 
that it was possible partial complex seizure activity versus 
somatization.  

However, at a September 1998 VA examination, the veteran 
reported having had a tonic-clonic seizure in 1996.  The 
April 1998 and June 1998 medical records are in contradiction 
to what the veteran reported in the 1997 VA treatment 
records, prior to his filing his claim for increased 
benefits.  That is, the veteran had changed his story in 1998 
from that which he had reported in 1997.  Then, after his 
July 1998 notice of disagreement, at the September 1998 VA 
examination, he changed his story again to having had a 
seizure much more recently.  In none of the records prior to 
his March 1998 claim did the veteran ever claim more than 2 
"daydreams" or "blackouts" a day.  In contrast, after 
seeking entitlement to additional compensation, at his June 
2008 hearing, he testified he could have between 4 and 5 
minor seizures.  

The veteran's allegations of seizure activity are not 
credible.  Simply put, the lay evidence provided regarding 
claimed seizure activity is not consistent.  38 C.F.R. 
§ 4.121.  In fact, it is wholly inconsistent, and the Board 
does not accept the veteran's statements as evidence of 
either major or minor seizures as a result.

Thus, even the 1997 VA treatment records, which pre-date 
March 30, 1998, do not establish a basis to award a higher 
evaluation prior to that date.  Accordingly, as the criteria 
for an evaluation in excess of 10 percent for a seizure 
disorder is not warranted prior to March 30, 1998, the Board 
denies the veteran's claim for an earlier effective date.  

There is a May 2002 VA medical opinion, wherein the physician 
stated that the veteran's "daydreams" could constitute 
minor seizures.  He stated that the differential diagnosis 
between ictal and non-ictal symptoms could be "very subtle" 
and difficult, which could cause differing opinions.  He felt 
that given that the veteran carried a diagnosis of epilepsy, 
that his description of "daydreams" had "obvious validity" 
that they could constitute minor seizures.  The physician 
noted, however, that the absence of any other seizure 
activity, the mild electroencephalogram, would make a finding 
that these "daydreams" were non-ictal a reasonable 
conclusion.

While the Board should resolve reasonable doubt in favor of 
the veteran and determine that his allegations established 
multiple minor seizures, because the Board finds that the 
veteran's allegations of symptoms not to be credible, the 
Board does not accept his allegations of having increasing 
minor seizures prior to March 1998.  

The Board is aware that VA must review all the evidence of 
record, not just evidence not previously considered, to 
determine the proper effective date,  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court has 
interpreted the provisions of 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 as meaning that if the increase occurred 
within one year prior to the claim, the increase is effective 
as of the date the increase was "factually ascertainable."  
If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2).  In this case, the date of claim 
(October 1992) is prior to the effective date of the 
increased rating (March 1998).  Thus, the effective date for 
the 100 percent evaluation is based upon the date entitlement 
arose.

For the above reasons, the Board finds that the preponderance 
of the evidence is against finding that an effective date 
earlier than March 30, 1998, for the award of an increased 
rating for a seizure disorder, to include a 100 percent 
evaluation, is warranted.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the most probative and credible evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

There was no clear and unmistakable error in the September 
1992 rating decision.

An effective date earlier than March 30, 1998, for the award 
of a 100 percent evaluation (or an evaluation in excess of 
10 percent) for a seizure disorder is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


